Citation Nr: 0632703	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  02-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  Service in Vietnam is indicated by the 
evidence of record.  The veteran was awarded the 
Sharpshooters Badge, the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Campaign Medal, the 
Aircraft Crewman Badge, and the Air Medal (first 
strike/flight award).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was remanded by the Board in 
September 2004, and again in September 2005.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2003, September 2004, and September 2005.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a statement of the case 
(SOC) and three supplemental statements of the case (SSOCs) 
reporting the results of its reviews, and the text of the 
relevant portions of the VA regulations, including the 
specific requirements for award of service connection for 
PTSD.  

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these questions are not now before the 
Board.  In any event, the veteran was advised of these in a 
SSOC issued in May 2006.  Consequently, a remand of the 
service connection question is not necessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records in support of this claim.  In an April 2006 
correspondence, the veteran informed the RO that he had no 
additional evidence to submit.  VA has no duty to inform or 
assist that was unmet.

The veteran's SMRs show no complaint of or treatment for any 
psychiatric disability.  His December 1967 discharge 
examination showed no history of any psychiatric complaints, 
and clinical evaluation was normal in all areas, including 
psychiatric.  

The veteran applied for a non-service-connected pension as a 
result of a myocardial infraction that occurred in May 1993 
while doing heavy lifting on his farm.  He apparently has 
been unemployed since then.  Treatment records beginning at 
that time show no complaints or treatment for any 
psychological abnormalities.  In the course of routine 
treatment at a VA Medical Center (VAMC) related mostly to his 
earlier myocardial infraction, the veteran underwent an 
annual preventative health screening for depression in 
January 2000.  The veteran subscribed to depressive symptoms.  

A December 2000 treatment note relates that the veteran 
complained of being "stressed out."  The veteran said that 
he had no past psychiatric history, but experienced 
depression every Christmas season, which he attributed to 
financial issues, specifically that he did not have enough 
money to pay bills and buy Christmas presents.  He noted that 
he was unemployed, and had marital difficulties.  He related 
that he had seen a lot of dead bodies in Vietnam, and that, 
on return from Vietnam he began to drink heavily and smoke 
marijuana, which continued, the veteran said, up until 1997.  
He also averred that he had war-related nightmares, intrusive 
thoughts, avoidant behavior, problems with irritability, 
survivor's guilt, exaggerated startle response, and felt 
depressed all the time.

Thereafter, in January 2001, the veteran was afforded a VA 
initial psychiatric evaluation.  The veteran related to his 
examiner the same money concerns and symptomatology noted 
above.  A diagnosis was made utilizing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnoses were PTSD, dysthymia, and 
adjustment disorder with mixed emotions.  Axis II 
(personality disorders and mental retardation) diagnosis was 
deferred.  The Axis III (general medical conditions) 
diagnoses were coronary artery disease, hypertension, and 
benign prostate hypertrophy.  In Axis IV (psychosocial and 
environmental problems) the examiner recorded only 
"severe."  The Axis V (global assessment of functioning 
(GAF) score) report was 65.  

The veteran submitted an informal claim for service 
connection for PTSD in May 2001.  In support of his claim, 
the veteran has submitted the aforementioned PTSD diagnosis, 
as well as a PTSD stressor questionnaire and the statement of 
a wartime buddy.  The veteran also testified at a hearing at 
the RO in April 2003.  The veteran avers that he served in 
combat as a helicopter mechanic and door gunner, during which 
time he was exposed to combat situations, including having to 
witness the handling of many dead bodies.  He also described 
witnessing the serious injury or death of a helicopter pilot 
who walked into the spinning tail rotor of a helicopter.  The 
veteran's descriptions of events have been less than specific 
as regards the names of most individuals involved and the 
dates of occurrence of alleged stressful incidents.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, the veteran's SMRs are completely silent regarding any 
complaint or treatment related to any psychiatric disability 
while in service.  Except for PTSD, which will be discussed 
next, there is no nexus opinion linking any in-service 
incurrence or aggravation of a psychiatric disorder to the 
veteran's military service.  Service connection for a non-
PTSD acquired psychiatric disorder is therefore not 
warranted.  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  However, where VA determines that the veteran 
did not engage in combat with the enemy, or that the veteran 
did engage in combat with the enemy but the claimed stressor 
is not related to such combat, the veteran's lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f) (2005); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal, the Air Medal, and others when 
awarded with a Combat "V" device.  The record does not show 
that the veteran was awarded any decoration indicative of 
combat.  The Aircraft Crewman Badge is indicative only of 
being an air crewman.  Award of the Air Medal was based on 
the accomplishment of certain flights; without an 
accompanying Combat "V" device it does not definitively 
indicate participation in combat.  In short, there is no 
indication in the record, other than the veteran's own 
allegations, suggesting that the veteran experienced combat.  
The veteran's claimed stressors must therefore be 
independently verified.  38 C.F.R. § 3.304(f).

The Board notes that the January 2001 VA examiner diagnosed 
PTSD, but that diagnosis was based on a presumption on the 
part of the examiner that the veteran was a combatant.  It is 
evident from the record that this examiner's diagnosis of 
PTSD relied on the veteran's own account of stressors, 
without corroborating evidence.  As noted above, under these 
circumstances, the veteran's lay testimony, by itself, is not 
enough to establish the occurrence of the alleged stressor in 
determining whether the veteran can be service connected for 
PTSD.  Without a showing of combat involvement, the record 
must contain evidence that corroborates the veteran's account 
as to the occurrence of the claimed stressors.  

Because the veteran's responses to questions regarding events 
that he contends constitute stressors have not been specific 
enough as regards dates and names, research to corroborate 
the alleged stressors has necessarily been hampered.  
Nevertheless, the RO attempted to verify, for example, the 
accident that the veteran claimed to have witnessed involving 
the pilot walking into the tail rotor.  A search of the 
Vietnam casualty data base failed to corroborate such an 
accident.  The statement provided by the veteran's Vietnam 
comrade did not provide names, dates, or locations that could 
be used to verify the veteran's alleged stressors through 
military records.

Because there is no credible supporting evidence that a 
claimed in-service stressor occurred, the January 2001 
diagnosis cannot be said to represent a valid diagnosis of 
PTSD as required by regulation.  In sum, the preponderance of 
the evidence is against the claim.  Without a diagnosis of 
PTSD based on credible supporting evidence that the veteran's 
claimed in-service stressor(s) occurred, the analysis ends, 
and service connection must be denied.

The veteran asserts as a lay person that he in fact 
experiences combat related PTSD.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).  

The veteran's accredited representative contends that award 
of the Air Medal should be considered as analogous to award 
of the Combat Infantryman Badge.  This argument is 
unpersuasive.  As noted, the military services differentiate 
between meritorious and valorous (i.e., combat) awards by the 
award of a Combat "V" device for the latter.  Here, the 
veteran's Air Medal was not awarded with a Combat "V" 
device. 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have an 
acquired psychiatric disorder, to include PTSD, that is 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


